IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 24, 2007

                                     No. 07-50569                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


Francisco M. Martinez

                                                  Plaintiff - Appellant
v.

Michael J. Astrue, Commissioner of Social Security

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:06-CV-588


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.
PER CURIAM:*
       The Commissioner of Social Security denied Francisco Martinez’s claim for
disability insurance benefits under Title II of the Social Security Act. Because
that decision is supported by substantial evidence and is in accordance with the
law, we affirm.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-50569

                                        I
      Martinez filed an application for disability insurance benefits in
approximately December 2003. An Administrative Law Judge (“ALJ”) reviewed
over 300 pages of documents concerning Martinez’s back, wrist, and elbow
impairments, and also heard testimony from a medical expert, a vocational
expert, and Martinez himself. The ALJ concluded on November 21, 2005 that
Martinez was not disabled. When the Appeals Council denied Martinez’s
request for review, the ALJ’s decision became the Commissioner’s final decision
for judicial review. Martinez filed suit, and the matter was referred by consent
to a magistrate judge. The magistrate judge, acting as the district court, upheld
the ALJ.
                                       II
      Martinez claims that the ALJ erred in concluding he was not disabled. We
review the Commissioner’s decision to deny social security benefits only to
determine whether the decision is supported by substantial evidence and based
on proper legal standards. Brown v. Apfel, 192 F.3d 492, 498 (5th Cir. 1999);
Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994).
      In finding that Martinez was not disabled, the ALJ correctly executed the
five-step inquiry required by 20 C.F.R. § 404.1520. The ALJ first determined
that Martinez was not currently engaged in substantial gainful employment.
Second, the ALJ concluded that some of Martinez’s impairments—namely, his
back, wrist and elbow difficulties, and his obesity—were severe. Third, the ALJ
found that Martinez was not entitled to a presumption of disability because none
of his severe impairments, either individually or collectively, corresponded to an
impairment specifically listed in the regulations. Fourth, the ALJ found that
Martinez was capable of performing his past work as a retail store manager or
collections manager as that work is performed in the national economy. Finally,



                                        2
                                 No. 07-50569

the ALJ determined that Martinez was able to perform other jobs as well,
including rental clerk and order clerk.
      In concluding that Martinez could perform a number of jobs, the ALJ
found that Martinez was able to lift and carry 10 to 20 pounds, could walk or
stand for four hours and sit up to six hours in an eight-hour day with the
opportunity to change position every thirty minutes, climb stairs, bend to 60
degrees, make occasional, intermittent use of his right wrist, and perform other
regular tasks. The ALJ further concluded that Martinez’s subjective complaints
of pain were only partially credible. These findings were based on substantial
evidence, including Martinez’s own testimony, his medical records, and the
expert opinions offered at the hearing. In her decision the ALJ detailed the
factual basis for her conclusions, and the magistrate judge did the same in
affirming the ALJ. We find here no reversible error of fact or law.
      Martinez also claims on appeal that he was not permitted adequately to
develop the record before the ALJ.        This claim is without merit.   At the
conclusion of the initial hearing, the ALJ asked if there was anything further.
Neither Martinez nor his attorney advised the ALJ, at the hearing or afterward,
of any need to present additional records. We will not reverse the decision of an
ALJ for failure to develop the record fully and fairly unless the claimant can
show prejudice. In other words, Martinez must show that he “could and would
have adduced evidence that might have altered the result.” Carey v. Apfel, 230
F.3d 131, 142 (5th Cir. 2000) (internal citation omitted). Here, Martinez has not
shown that he had any additional material evidence to produce. The ALJ
reviewed an extensive record and made detailed findings on the extent of
Martinez’s lumbar and cervical discomfort, wrist and elbow impairments,
hyperthyroidism, and obesity. The ALJ’s findings are based on substantial
evidence from a well-developed record, and Martinez has not established
otherwise.


                                          3
                                  No. 07-50569

      Nor do we find the additional evidence Martinez has proffered to this court
to be persuasive. The Appeals Council is permitted to consider additional
evidence only if it is new, material, and related to the period on or before the
ALJ’s hearing decision. 20 C.F.R. §§ 404.970(b), 404.976(B). This court, in turn,
may remand for the consideration of additional evidence only if it is new and
material, and if there is good cause for the claimant’s failure to incorporate the
evidence into the record in a prior proceeding. 20 C.F.R. § 405(g); Haywood v.
Sullivan, 888 F.2d 1463, 1471 (5th Cir. 1989).
      Martinez’s additional evidence fails to meet these standards. His fill-in-
the-blank workers’ compensation reports completed by various physicians are
not probative here for several reasons. First, even if Martinez was disabled for
workers’ compensation purposes, that fact would not be binding on the
Commissioner.      Different agencies apply different standards and the
Commissioner is required to make an independent determination based on social
security law. 20 C.F.R. § 404.1504; See Harrell v. Bowen, 862 F.2d 471, 481 (5th
Cir. 1988). Second, workers’ compensation reports that post-date the ALJ’s
decision have no bearing on whether the ALJ correctly determined that Martinez
was not disabled as of November 21, 2005. Third, any reports that pre-dated the
ALJ’s decision should have been submitted to the ALJ if Martinez thought them
pertinent, and he has shown no good cause for his failure to do so. Finally, to the
extent Martinez’s workers’ compensation reports were included in the record
below, we agree with the Appeals Council that they do not render the ALJ’s
decision contrary to the overall weight of the evidence. 20 C.F.R. § 404.970(b).
      The physicians’ records and reports Martinez submits are likewise
immaterial. These documents, describing Martinez’s condition in 2006 and
2007, do not relate to the disability period, and do not prove that the ALJ’s
determination was erroneous in November 2005. Furthermore, the conclusory
statements of various physicians that Martinez is disabled are not probative

                                        4
                                 No. 07-50569

here.     The determination of disability is reserved exclusively to the
Commissioner, and ultimate opinions on this point are not pertinent where they
are not supported by relevant evidence. 20 C.F.R. § 404.1527(e).
        In conclusion, the ALJ’s decision was based on substantial evidence in
accordance with the correct legal standards.          Martinez has neither
demonstrated otherwise nor proffered any new evidence warranting remand to
the Commissioner.
        AFFIRMED.




                                       5